Citation Nr: 1300592	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the July 1971 rating decision assigning an initial noncompensable rating for hypertension should be revised on the basis of clear and unmistakable error (CUE) in that decision. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to July 1970.  Service personnel records show that he was awarded a Combat Infantryman Badge. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that there was no CUE in the July 1971 rating decision which assigned an initial noncompensable rating for hypertension. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The July 1971 rating decision that granted service connection for hypertension and assigned a noncompensable percent rating was made on the basis of the facts known before the adjudicators at that time, the law then in effect was correctly applied, and this rating decision did not contain an undebatable error that was outcome determinative. 


CONCLUSION OF LAW

The July 1971 rating decision that assigned a noncompensable rating for hypertension did not involve CUE and may not be reversed or amended on the basis of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Although the Veterans Claims Assistance Act of 2000 (VCAA) is generally applicable to all claims filed on or after the date of its enactment, it does not apply to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that, "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d). 

II.  Legal Criteria 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed a the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994). 

Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court has held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim.  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998). 

Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234. 

The law in effect at the time of the July 1971 rating decision provided that disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1970). 

Under the provisions of Diagnostic Code 7101, for hypertensive vascular disease with diastolic pressure consistently 110 or more with definite symptoms, a 20 percent rating is assigned.  For hypertensive vascular disease with diastolic pressure consistently 100 or more, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 7101 (1970). 

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31 (1970).

III.  Analysis 

The Veteran argues that there is CUE in the July 1971 rating decision because the medical evidence of record at that time was more than sufficient to substantiate a compensable rating at that time.  See August 2008 claim.

After a careful review of the record before the RO in July 1971, the Board finds that there was a reasonable basis for the RO's assignment of a noncompensable rating of the service-connected hypertension given the presented facts and applicable law at that time.  In reaching this determination, the Board finds that the correct facts as they were known were before the RO in July 1971, and the statutory or regulatory provisions extant at the time were correctly applied. 

The evidence of record at the time of the July 1971 rating decision consisted of service treatment records and a May 1971 VA examination report. 

The service treatment records show that the Veteran's blood pressure at service entrance examination in December 1967 was 126/80.  Blood pressure reading recorded in May 1968 was 152/100; a blood pressure work up was recommended.  A July 1970 separation examination report shows a blood pressure reading of 138/90.  No diagnosis of hypertension was noted.

The May 1971 VA examination report notes the Veteran's history of high blood pressure since 1968.  Examination revealed blood pressure readings of 140/86 while sitting, 170/104 while recumbent, 180/100 while standing, 170/96 while sitting after exercise, and 130/96 two minutes after exercise.  The diagnosis was hypertension - essentially vascular - presently benign.

In a July 1971 rating decision, the RO granted service connection for hypertension based upon the findings of the 1971 VA examination.  A noncompensable rating was assigned from July 20, 1970.  The Veteran was notified of this determination in July 1971 but did not appeal.

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, supra.  In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative. 

The Board finds that the RO's determination that the hypertension was manifested by diastolic pressure consistently less than 100, thus warranting a noncompensable rating, was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  The service treatment records show diastolic pressure less than 100 on all but one occasion in 1968.  The 1971 VA examination report shows diastolic pressure readings of mostly under 100 (three out of five readings), not consistently 100 or more.  The examiner found that the Veteran's hypertension was "benign."  The clinical findings of record support the assignment of the noncompensable rating under Diagnostic Code 7101 (1970). 

The Board also notes that when there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).  In the present case, there is evidence which supports the assignment of the noncompensable rating.  Reasonable minds could conclude that a compensable rating was not warranted for hypertension. 

For these reasons, the Board finds that the rating decision of July 1971 was adequately supported by the evidence then of record and the statutory and regulatory provisions which existed at the time of the July 1971 rating decision were correctly applied.  Therefore, the Board concludes that such determination did not constitute CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Veteran and his representative are essentially arguing that the RO should have weighed the evidence differently and assigned a compensable evaluation for hypertension in the July 1971 rating decision.  The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, supra.  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  In this case, the Veteran has not raised a valid claim of CUE.  Therefore, his appeal will be dismissed.


ORDER

The Veteran not having raised a valid claim of CUE in the July 1971 rating decision assigning a noncompensable rating for hypertension, the appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


